 1   MCGREGOR W. SCOTT, CSBN 142413
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   SHARON LAHEY (CBSN 263027)
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
 6   San Francisco, California 94105
     Telephone: (415) 977-8963
 7   Facsimile (415) 744-0134
     E-Mail: sharon.lahey@ssa.com
 8
 9   Attorneys for DEFENDANT

10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                            FRESNO DIVISION
13
14                                                   ) Case No.: 1:18-cv-00594-LJO-GSA
     MICHAEL GRANT MORTON,                           )
15                                                   ) STIPULATION AND ORDER FOR
                    Plaintiff,                       ) FIRST EXTENSION OF TIME
16                                                   )
            vs.                                      )
17                                                   )
     NANCY A. BERRYHILL,                             )
18     Acting Commissioner of Social Security,       )
                                                     )
19                  Defendant.                       )
                                                     )
20                                                   )
            Michael Grant Morton (Plaintiff) and Nancy A. Berryhill, Commissioner of Social
21
     Security (Defendant or the Commissioner), through their undersigned counsel of record, hereby
22
     stipulate, subject to the approval of the Court, to a 30-day extension of time for Defendant to
23
     respond to Plaintiff’s Motion for Summary Judgment. The current deadline is January 11, 2019,
24
     and the new deadline would be February 11, 2019. Any reply would be due on or before
25
     February 25, 2019. This is the first extension of time requested in the above-captioned matter.
26
     Defendant requests this additional time because her undersigned attorney will be on leave from
27
     the office from January 10, 2019 January 23, 2019 and currently has five dispositive motions due
28




     STIPULATION FOR EXTENSION OF TIME                            CASE NO.: 1:18-cv-00594-LJO-GSA
 1   prior to her leave. She requires additional time to adequately address the issues Plaintiff raises in
 2   his motion for summary judgment. The Parties further stipulate that the Court’s Scheduling
 3   Order shall be modified accordingly.
 4                                                 Respectfully submitted,
 5
     Dated: January 3, 2019                        LAW OFFICES OF STUART T. BARASCH
 6
 7                                                 By: /s/ Stuart T. Barasch*
 8                                                 STUART T. BARASCH
                                                   Attorney for the Plaintiff
 9                                                 (Authorized as to substance on January 3, 2019).
10                                                 Attorneys for Plaintiff
11
12   Dated: January 3, 2019                        MCGREGOR W. SCOTT
                                                   United States Attorney
13
                                                   DEBORAH LEE STACHEL
14                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
15
                                                   By: /s/ Sharon Lahey
16
                                                   SHARON LAHEY
17                                                 Special Assistant U.S. Attorney

18                                                 Attorneys for Defendant

19
20
21
22   IT IS SO ORDERED.
23
        Dated:     January 4, 2019                              /s/ Gary S. Austin
24                                                      UNITED STATES MAGISTRATE JUDGE
25
26
27
28




     STIPULATION FOR EXTENSION OF TIME              2             CASE NO.: 1:18-cv-00594-LJO-GSA
